Title: To Thomas Jefferson from John Ruggles Loper, 22 August 1807
From: Loper, John Ruggles
To: Jefferson, Thomas


                                                
                            Dr Sir
                     
                            
                        on or before 22 Aug. 1807 
                     
                        

                        the Person Who Writes this you are Unacquainted With Should you Look Back & Could Wish you to Reflect—Not that he has Rendered the United a service But has done his Best Endeavours to keep Villians from the Same or Doing other ways 
                     you Will Look Back—to my Calling to My Calling that of a Seaman. you may Look Back At the Ever to Be Remberd Constitution [As termd]—and I Could Wish you to Consider how hard it is to Take the Labouring Para 
                     Carrages I have Never Rode in Neither Do I Want A Slave or a Servant you May Shortly Expect A Rebuff if this a Sample as Congress Agreeable to your Request is to Be Cauld together again. Look at your Appointments in office Look at the Blind you put on the Ctor and Van sister ship [Patterson] Look at the Intended Assasanation of John Adams Look at Every thing and Long has your Career followed the Steps of the Imortall B. Franklin or Washington—you May ask from Whence this Comes I Can Answer from a Lost Citizon of the United States
                        
                            J R Loper
                     
                        
                    
                     for the Record Look at Milton 7 miles from Boston where you will find John Ruggles Loper Born the first of July 1772—if this in Not a Suffisary
                         I shall Ever follow the Steps of the Ever to Be Rememberd Benjamin Franklin—
                  
                  
                            
                            J R Loper
                     
                        
                  
                     this Comes Without A Coppy or Duplicate from A Will Wisher to his Country Now Before the Mast in Mr. [Graeys] Employ in the Schooner Hamilton Capt.—Brown I am fatigued With thought
                  
               